Citation Nr: 0820879	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-26 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active military duty from February 1969 
to February 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for hypertension.

In April 2005, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.

In June 2005, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for additional 
development. 

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for hypertension is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in November 2001, June 2005, and April 2007.


Unfortunately, the veteran did not receive adequate notice of 
information concerning the VCAA in reference to the issue on 
appeal.  As the case is being remanded for additional 
development, appropriate action should be taken to ensure 
adequate VCAA notice as to the type of evidence necessary to 
substantiate a claim for service connection for hypertension, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD) and/or diabetes mellitus, is provided.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (2007).  The Court has 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected. It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (effective after October 
10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).

During his April 2005 hearing before the undersigned VLJ, the 
veteran testified that he had applied for and was denied 
entitlement to Social Security Administration (SSA) 
disability benefits.  The Court has held that where there is 
notice the veteran is receiving SSA disability benefits VA 
has a duty to acquire a copy of the decision granting such 
benefits and the supporting medical documents.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 372- 3 (1992).  This duty 
extends to obtaining a copy of the SSA decision awarding or 
denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 
163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996).  While the decision by SSA on the claim for SSA 
benefits is not controlling with respect to VA's 
determination on a claim, see Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991), SSA's determination regarding the 
veteran's unemployability and the reasons for that 
determination are pertinent for VA purposes.  See Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).

Reference is made to VA Training letter 00-06 (July 2000) in 
which it is stated, "Half of all diabetics have 
hypertension, but it is not ordinarily due to the diabetes-
except when it results from diabetic nephropathy."  Further, 
no determination has been made concerning whether the 
veteran's service connected PTSD aggravates the hypertension.

The claims file reflects that the veteran has received 
private medical treatment for his claimed hypertension from a 
private physician identified as C. Inman, M.D.; however, as 
the claims file only includes records from that treatment 
provider dated in January 2004.  As the record clearly 
indicates that the veteran has continued to be treated by 
that physician through 2005, any additional records from that 
provider should be obtained.

The RO should also obtain and associate with the claims file 
all outstanding VA records. The claims file reflects that the 
veteran has received medical treatment from the VA Medical 
Center (VAMC) in Columbia, South Carolina (Dorn VAMC); 
however, as the claims file only includes records from that 
facility dated up to June 2005, any additional records from 
that facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish entitlement to service 
connection for hypertension, to include 
as secondary to service-connected PTSD 
and/or diabetes mellitus.

2.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security Administration 
disability determination with all 
associated medical records.

3.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
hypertension since service.  Of 
particular interest are any private 
treatment records from a private 
physician identified as C. Inman, M.D. as 
well as any outstanding VA records of 
evaluation and/or treatment of the 
veteran's claimed cardiovascular 
disability, for the period from June 2005 
to the present, from the Dorn VAMC.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  The veteran should be afforded a VA 
cardiovascular examination to evaluate 
his hypertension.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder and 
a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Based on a review of the claims folder, 
examination of the veteran, considering 
pertinent VA training letters, and 
utilizing sound medical principles, the 
physician is requested to opine whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that his service-connected 
disabilities (PTSD, diabetes mellitus, 
and peripheral neuropathy) cause, or 
aggravate his hypertension.  A complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



